UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6077


JACORI ANDRÉ CARTER,

                Plaintiff - Appellant,

          v.

KEITH   DAVIS,   Superintendent/Warden;   JOYCETINE  BOONE,
Assistant Superintendent/Warden; EDWARD CURRY, Correctional
Officer; E. MARTIN, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01065-LMB-IDD)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacori André Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacori    André     Carter    appeals      the   district         court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).           We have reviewed the record and find no

reversible error.           Accordingly, we deny Carter’s motions for

leave    to    file   an   amended        complaint     and   for    appointment        of

counsel    and    affirm    for     the    reasons      stated      by   the    district

court.        Carter v. Davis, No. 1:14-cv-01065-LMB-IDD (E.D. Va.

filed Dec. 18, 2014; entered Dec. 19, 2014).                        We dispense with

oral    argument      because     the     facts   and    legal      contentions        are

adequately      presented    in     the    materials     before      this      court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2